Citation Nr: 1115022	
Decision Date: 04/18/11    Archive Date: 05/04/11

DOCKET NO.  07-32 245	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a left shoulder disability. 

2.  Entitlement to a disability rating greater than 10 percent for service-connected hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel



INTRODUCTION

The Veteran served on active duty from August 1984 to July 1992.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2006 rating decision by the Department of Veterans Affairs (VA), Regional Office (RO), in St. Petersburg, Florida.

Despite the discussion in a March 2011 Appellants Brief from the Veteran's representative as to the matters said therein to be currently before the Board for adjudication, the Veteran's October 2007 Appeal To Board Of Veterans' Appeals (VA Form 9) was specifically limited to the issues as listed on the title page, and there is otherwise no indication from the Veteran that he wishes appellate review of any other issue.

In this regard, the Board will construe the March 2011 assertions of the Veteran's representative as a renewed claim of increased disability ratings for the service-connected right knee and right shoulder disabilities.  However, the Board does not have jurisdiction over these issues as they have not been adjudicated by the RO in the first instance.  Absent a decision, a notice of disagreement and a substantive appeal the Board does not have jurisdiction of an issue.  Rowell v. Principi, 4 Vet. App. 9 (1993); Roy v. Brown, 5 Vet. App. 554 (1993).  The issues are, therefore, referred to the RO for appropriate action.


FINDINGS OF FACT

1.  There is no competent evidence linking a left shoulder disability to service, and arthritis of the left shoulder may not be presumed to have been so incurred. 

2.  Diastolic blood pressure is not predominantly 110 or more and systolic blood pressure is not predominantly 200 or more.  


CONCLUSIONS OF LAW

1.  A left shoulder disability was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. § 3.303 (2010). 
 
2.  The criteria for a disability rating in excess of 10 percent for hypertension are not met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. § 4.104, Diagnostic Code 7101 (2010). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The duty to notify was fulfilled in the instant case with respect to the issue of service connection for a left shoulder disability by letter dated in April 2006 prior to initial adjudication of this claim that informed the appellant of the information and evidence necessary to prevail in this claim.  While the Veteran was not provided with a notification letter specifically addressing his claim for an increased rating for hypertension, the Veteran was informed of the information and evidence needed to prevail in this claim, to include the relevant rating criteria, by the August 2006 rating decision and September 2007 Statement of the Case.  As such, the duty to notify has been fulfilled. 

As for the duty to assist, the service treatment reports and VA clinical reports have been obtained.  The VA clinical reports of record contain numerous blood pressure readings and are adequate to determine the proper rating to be assigned for the Veteran's hypertension.  Moreover, there being no indication that the Veteran has a current left shoulder disability that is related to service, a VA examination addressing this issue is not necessary.  

With respect to the Veteran's contention that there are reports from surgery of the left shoulder conducted during service at Fort Lewis, Washington or in Korea in 1987 that have not been obtained, reports from surgery of the right shoulder in August 1990 are of record, as are reports from surgery of the right knee in October 1986.  Thus, it does not appear to be case that, as happens on some occasions, surgical reports are not included with service treatment records.  The service treatment reports otherwise appear to be complete, and contain no reference in 1987, or thereafter, to follow up treatment from the alleged surgery.  As such, the additional delay in the adjudication of the case that would result from a remand to search for the reported surgical records would not be justified as such a remand is most unlikely to produce positive results.  Similarly, while the Veteran has referred to the existence of additional treatment records at the "Florida Hospital" in Orlando, the Veteran has not indicated that such records would demonstrate an etiologic relationship between a current left shoulder disability and service or why these records would otherwise be relevant.  As indicated above, there is already of record numerous blood pressure readings, and these readings are sufficient to determine the proper rating to be assigned for the service connected hypertension.  As there is no indication that there are additional records that need to be obtained that would assist in the adjudication of the claims, the duty to assist has been fulfilled.  

Legal Criteria/Analysis

It is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2009).  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court of Appeals for Veterans Claims (Court) held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

Service connection

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service. 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2010).

In order to prevail on the issue of service connection for any particular disability, there must be evidence of a current disability; evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence, or in certain circumstances, lay evidence, of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303 (2010).

Service connection for arthritis may also be established based upon a legal "presumption" by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).  In addition, service connection may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2010).

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert, 1 Vet. App. at 53.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

Medical evidence is generally required to establish a medical diagnosis or to address questions of medical causation; lay assertions of medical status do not constitute competent medical evidence for these purposes.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  However, lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability which may reasonably be observed by laypersons.  38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).

The Veteran's service treatment records, to include reports from the May 1992 separation examination and medical history collected at that time, do not reflect a left shoulder disability.  The post service evidence includes reports from a negative X-ray of the left shoulder in October 2000.  A March 2005 VA outpatient report reflects complaints of bilateral shoulder pain, with the physical examination indicating the Veteran could not lift the left shoulder fully due to pain.  A November 2005 VA outpatient report noted that a magnetic resonance imaging (MRI) study of the left shoulder revealed supraspinatus and infraspinatus tendon degeneration, partial superior and inferior labral tears and acromioclavicular joint arthrosis.  The Veteran stated at that time that he injured the left shoulder while lifting weights in the preceding year.  None of these reports, nor do any other post service clinical reports, link a current left shoulder disability to service, and as the arthritis in the left shoulder was first shown well after service in 2005, and not within one year of service, service connection for any left shoulder arthritis cannot be granted on a presumptive basis.  

In view of the absence of inservice findings of a left shoulder disability and the lengthy period following service without treatment, there is no evidence of continuity of symptomatology, and this weighs against the Veteran's claim.  The Board recognizes the Veteran's contentions that he has had symptoms since active service.  When a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

However, such assertions cannot solely be used to establish a claim as a layperson is not qualified to render a medical opinion regarding the etiology of disorders and disabilities.  Aside from the issue of competency, doubt is cast on the credibility of the Veteran's assertions as rather than telling the examiner in November 2005 that he sustained a left shoulder injury in service, he attributed the left shoulder disability shown at that time to a weight lifting injury one year prior to this treatment.  Such contemporaneous documents have much greater probative value than the assertions made by the Veteran in contemplation of the receipt of monetary benefits, both because of their contemporaneous nature and because they were prepared by medical personnel for neutral (treatment/evaluation) purposes.  

To the extent that the Veteran is able to observe continuity of left shoulder symptoms, his opinion is outweighed by the competent medical evidence.  Simply stated, the Veteran's service treatment records (containing no competent medical evidence of a left shoulder disability) and post-service treatment records (showing no complaints, symptoms, findings or diagnoses associated with the left shoulder until November 2005, and no competent medical evidence linking the reported left shoulder disability to service) outweigh the Veteran's contentions. 

In short, the Board finds that the preponderance of the evidence, namely, the silent service treatment reports and lack of any competent post-service records linking a left shoulder disability to service, is against the Veteran's claim.  As such, the benefit of the doubt doctrine is inapplicable, and the claim for service connection for a left shoulder disability must be denied.  See 38 C.F.R. § 5107(b); Gilbert, 1 Vet. App. at 53.

Increased disability ratings

Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Separate diagnostic codes identify the various disabilities.  Id.  It is necessary to rate the disability from the point of view of the Veteran working or seeking work, 38 C.F.R. § 4.2, and to resolve any reasonable doubt regarding the extent of the disability in the Veteran's favor.  38 C.F.R. § 4.3.  If there is a question as to which disability rating to apply to the Veteran's disability, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2010).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2 (2010); Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the Veteran's entire history is reviewed when assigning a disability rating, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Additionally, in determining the present level of a disability for any increased rating claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis and demonstrated symptomatology.  Any change in a diagnostic code by VA must be specifically explained.  Pernorio v. Derwinski, 2 Vet. App. 625 (1992).

Words such as "moderate," "moderately severe" and "severe" are not defined in the Rating Schedule. Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. 4.6 (2010).  Use of terminology such as "severe" by VA examiners and others, although evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6 (2010).

The Veteran's hypertension is currently rated under 38 C.F.R. § 4.104, Diagnostic Code 7101 which provides the rating criteria for hypertensive vascular disease. Under this diagnostic code provision, a 10 percent disability rating is warranted when the diastolic pressure is predominantly 100 or more, or systolic pressure predominately 160 or more.  Ten percent is also the minimum rating for an individual with a history of diastolic pressure predominately 100 or more who requires continuous medication for control.  Id.  A 20 percent disability rating is warranted when diastolic pressure is predominantly 110 or more, or; systolic pressure is predominantly 200 or more.  Id.  A 40 percent disability rating requires a diastolic pressure of predominantly 120 or more.  Id.

Elevated blood pressure readings were shown in service, and service connection for hypertension was granted by a December 1992 rating decision.  A 10 percent disability rating was assigned under Diagnostic Code 7101.  Thereafter, the disability rating was increased to 20 percent, effective from June 2002, by an August 2002 rating decision.  In August 2006, the rating was reduced to 10 percent effective August 9, 2006.  Because this decision also increased the rating for service connected coronary artery disease and right knee disability, the combined service connected rating was not reduced; as such, the procedural steps for rating reductions as outlined in part at 38 C.F.R. § 3.105(e) do not apply.

The more recent blood pressure readings include the following:  160/100 upon February 2007 VA outpatient treatment; 156/96 upon January 2007 VA outpatient treatment; 149/109 upon December 2006 VA outpatient treatment; 175/100, 170/100 and 168/98 at a June 2006 VA examination; 130/80, 140/90, and 151/88 upon November 2005 VA outpatient treatment; 157/93 upon July 2005 VA outpatient treatment; and 140/80 upon March 2005 VA outpatient treatment.  Clearly, these findings do not show that diastolic pressure is predominantly 110 or more or that systolic pressure is predominantly 200 or more.  As such, a 20 percent disability rating may not be assigned under 38 C.F.R. § 4.104, Diagnostic Code 7101.  In making this determination, as Diagnostic Code 7101 includes a provision regarding the assignment of a minimum rating of 10 percent for hypertension that is controlled by medication, as demonstrated in the instant case and conceded by the Veteran in his October 2007 substantive appeal, the Board concludes that any disability currently associated with the Veteran's hypertension is adequately reflected by the 10 percent disability rating currently assigned.

Additionally, the Board has considered the statements of the Veteran as to the extent of his current symptoms.  He is certainly competent to report that his symptoms are worse.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, in evaluating a claim for an increased schedular rating, VA must only consider the factors as enumerated in the rating criteria discussed above, which in part involves the examination of clinical data gathered by competent medical professionals. Massey v. Brown, 7 Vet. App. 204, 208 (1994).  To the extent that the Veteran argues or suggests that the clinical data supports an increased evaluation or that the rating criteria should not be employed, he is not competent to make such an assertion.

Finally, in reaching the above decision, the Board considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against the Veteran's claim for an increased rating for hypertension, the doctrine is not for application.  Gilbert, supra.  



Extra-schedular Consideration

Finally, the Board finds that the Veteran's hypertension does not warrant referral for extra-schedular consideration.  In exceptional cases where schedular ratings are found to be inadequate, consideration of an extra-schedular disability rating is made.  38 C.F.R. § 3.321(b)(1).  There is a three-step analysis for determining whether an extra-schedular disability rating is appropriate.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability and the established criteria found in the rating schedule to determine whether the Veteran's disability picture is adequately contemplated by the rating schedule.  Id.  If not, the second step is to determine whether the claimant's exceptional disability picture exhibits other related factors identified in the regulations as "governing norms."  Id.; see also 38 C.F.R. § 3.321(b)(1) (governing norms include marked interference with employment and frequent periods of hospitalization).  If the factors of step two are found to exist, the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Id.

The Board finds that the evidence does not warrant referral of the Veteran's claim for extra-schedular consideration.  The level of severity of the Veteran's hypertension is adequately contemplated by the applicable diagnostic criteria.  The criteria provide for a higher rating, but as has been thoroughly discussed above, the rating assigned herein is appropriate.  In view of the adequacy of the disability rating assigned under the applicable diagnostic criteria, consideration of the second step under Thun is not for application in this case.  Accordingly, the claim will not be referred for extra-schedular consideration. 
 




	(CONTINUED ON NEXT PAGE)

ORDER

Service connection for a left shoulder disability is denied. 

A disability rating in excess of 10 percent for hypertension is denied. 




____________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


